DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status 
Claims 1-18 are currently being examined.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114 was filed in this application on June 30, 2021 and the finality of the previous Final Rejection Office Action dated April 20, 2021 was withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
Applicant’s Arguments (see Applicant’s Remarks, pages 9-14, filed June 30, 2021) with respect to independent claims 1, 16, 17 and the dependent claims depending therefrom, respectively, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meraz (US Patent Application Publication No. 2014/0340220) in view of Gürel et al (US Patent Application Publication No. 2019/0301888).
With respect to independent Claim 1, Meraz discloses the limitations of independent claim 1 as follows:
A method of tracking crew members on an offshore unit, the method comprising:
associating, in a database of a network system, a plurality of wireless transmitters with the crew members, each of the wireless transmitters configured to transmit a wireless signal associated in the database with one of the crew members;	(See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), 34(database)
associating, in the database, a plurality of wireless receivers arranged in a mapped layout of at least a portion of the offshore unit, the mapped layout at least including one muster area of the offshore unit,	(See Pars. 0016-0018, 0033, 0046-0050, 0053, 0060; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), 34(database)
each wireless receiver of the plurality of wireless receivers configured to receive wireless signals transmitted by one or more wireless transmitters of the plurality of wireless transmitters and each connected in communication with at least one processing device of the network system;  (See Pars. 0016-0018, 0033, 0048-0050, 0053; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), 34(database)
initiating, at the at least one processing device, an event requiring location of the crew members in the at least one muster area of the offshore unit;	(See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3, 4; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)
detecting, at the at least one processing device in response to the initiated event, any of the wireless signals in the at least one muster area;	(See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3, 4; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)
determining, at the at least one processing device, a failure to detect at least one of the wireless signals of at least one of the wireless transmitters of the plurality of wireless transmitters in the at least one muster area; 	(See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3, 4; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)
outputting, in the network system, the determined failure; 	(See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3, 4; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)
automatically determining a location of the at least one wireless transmitter of the plurality of wireless transmitters associated with the determined failure,	(See Pars. 0048-0050; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver)
wherein the location is on the offshore unit and outside of the at least one muster area; 	(See Pars. 0048-0050; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary wireless receiver), "rig"(offshore unit)
Meraz, however, does not disclose the limitations related a failure to associating optical devices with a database, the optical devices being in a mapped layout and used to determine a location of a crew member when the member’s location cannot be located using a wireless transmitter.  With respect to those limitations, Gürel et al teaches the following:
associating, in the database, a plurality of optical devices arranged in the mapped layout;  (See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)
automatically determining a location of the at least one wireless transmitter of the plurality of wireless transmitters associated with the determined failure, (See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)
wherein the location is on the offshore unit and outside of the at least one muster area; (See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)
automatically generating an output based on the automatic determination to produce a visual indication of the location of the at least one wireless transmitter;	(See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)
determining, via at least one optical device of the plurality of optical devices arranged in the mapped layout, a second location of a crew member of the crew members associated with the determined failure when the location of the at least one wireless transmitter of the plurality of wireless transmitters associated with the determined failure is not determined,	(See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)
wherein the second location is on the offshore unit and outside of the at least one muster area; (See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)  and
automatically generating a second output based on the determination of the second location to produce a second visual indication of the location of the crew member.	(See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Meraz, who teaches determining a crew member as being missing at the muster area by a failure to detect their wireless transmitter at the muster area, with the teachings of Gürel et al that teaches using an optical device in an area on the offshore unit outside of the muster area to locate the missing crew member.  A person with skill in the art would be motivated to incorporate the teachings of Gürel et al because they are a known work in the same field of endeavor (ie, using optical devices in a mapped area to track and locate a person in one of the mapped areas) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 2, which depends from independent claim 1, Meraz and Gürel et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Meraz discloses:
The method of claim 1, wherein associating the plurality of wireless transmitters with the crew members comprises associating tracking information of each crew member of the crew members in the database with identifiers of a corresponding wireless transmitter of the plurality of wireless transmitters.  	(See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), 34(database)

With respect to Claim 3, which depends from independent claim 1, Meraz and Gürel et al together teach all of the limitations of Claim 1 and Claim 2 which are incorporated herein by reference.   With respect to Claim 3, Meraz discloses:
The method of claim 2, wherein the tracking information comprises one or more of personal identification, assignment, date boarded the unit, date to disembark the unit, authorization, designated work zone, communication information, radio channel, cellphone number, email address, pager number, emergency contact, and supervisor contact. (See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), 34(database)

With respect to Claim 4, which depends from independent claim 1, Meraz and Gürel et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 4, Meraz discloses:
The method of claim 1, comprises creating, in the database, a dimensional map of the at least one muster area of the offshore unit.  	(See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), 34(database)

With respect to Claim 6, which depends from independent claim 1, Meraz and Gürel et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, Meraz discloses:
The method of claim 1, wherein detecting any of the wireless signals comprises receiving an indication of one or more of the wireless signals from one or more portable wireless transmitters of the plurality of wireless transmitters at one or more of a plurality of stationary wireless receivers of the plurality of wireless receivers.  	(See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(portable wireless transmitter), 10(muster area), 20(stationary receiver), 34(database)	

With respect to Claim 8, which depends from independent claim 1, Meraz and Gürel et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 8, Gürel et al discloses:
The method of claim 1, wherein determining the failure to detect comprises determining the failure within a predetermined time limit.  	(See Pars. 0048-0051, 0055, 0062, 0063, 0065; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)	

With respect to Claim 9, which depends from independent claim 1, Meraz and Gürel et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 9, Gürel et al discloses:
The method of claim 1, wherein outputting the determined failure comprises:
generating a perceptible representation of the determined failure (See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)  and
outputting the perceptible representation from an interface of the at least one processing device to an operator.  (See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)

With respect to Claim 10, which depends from independent claim 1, Meraz and Gürel et al together teach all of the limitations of Claim 1, which are incorporated herein by reference.   With respect to Claim 10, Meraz discloses as follows:
The method of claim 1, wherein outputting the determined failure comprises:
generating a communication for a determined crew member of the determined failure; (See Pars. 0033, 0049, 0050, 0063-0065; Figs. 1, 3, 4; Ref. Numerals 20(detectors), "personnel"(crew member)  and
transmitting the communication from an interface of the at least one processing device to the determined crew member based on the tracking information.  	(See Pars. 0033, 0049, 0050, 0063-0065; Figs. 1, 3, 4; Ref. Numerals 20(detectors), "personnel"(crew member)	

With respect to Claim 11, which depends from independent claim 1, Meraz and Gürel et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 11, Meraz discloses:
The method of claim 1, comprising locating the at least one wireless transmitter associated with the determined failure based on the determination of the location.  (See Pars. 0048-0050; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver)	


With respect to Claim 12, which depends from independent claim 1, Meraz and Gürel et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 12, Meraz and Gürel et al disclose as follows:
The method of claim 1, further comprising: 
detecting, with visual detection software operating on the at least one processing device, any person captured with at least one of the optical devices in the mapped layout absent detection by the wireless receivers, (See Gürel et al: Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)
wherein outputting the determined failure comprises locating and identifying the crew member associated with the determined failure as the detected person.  (See Meraz: Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3, 4; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)

With respect to Claim 13, which ultimately depends from independent claim 1, Meraz and Gürel et al together teach all of the limitations of Claim 1 and Claim 12, which are incorporated herein by reference.   With respect to Claim 13, Gürel et al disclose as follows:
The method of claim 12, wherein locating the crew member associated with the determined failure comprises locating the crew member in the at least one muster area using the at least one optical device located in the at least one muster area;  (See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)  or
locating the crew member outside the at least one muster area using the at least one optical device located outside the at least one muster area.  (See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)			

With respect to Claim 14, which ultimately depends from independent claim 1, Meraz and Gürel et al together teach all of the limitations of Claim 1 and Claim 12, which are incorporated herein by reference.   With respect to Claim 14, Meraz discloses as follows:
The method of claim 12, wherein identifying the crew member associated with the determined failure comprises visually identifying the crew member based on a visual attribute using the visual detection software.  (See Pars. 0033, 0049, 0050, 0063, 0064; Ref. Numerals 20(detectors), "personnel"(crew member), 8(facial recognition)			

With respect to Claim 15, which depends from independent claim 1, Meraz and Gürel et al together teach all of the limitations of Claim 1, which are incorporated herein by reference.   With respect to Claim 15, Meraz discloses as follows:
The method of claim 1, wherein outputting the determined failure comprises communicating information of the crew member associated with the at least one wireless transmitter of the determined failure in the at least one muster area to one or more portable processing devices.	(See Pars. 0019, 0028, 0033, 0046, 0049, 0050, 0063, 0064; Figs. 1, 3, 4; Ref. Numerals 18(computer: eg, laptop-a portable processing device), 20(detectors), "personnel"(crew member), 8(facial recognition)		

With respect to independent Claim 16, Meraz discloses the limitations of independent claim 16 as follows:
A programmable storage device having program instructions stored thereon to cause a programmable control device when in operation to::
associate, a plurality of wireless transmitters with the crew members, each of the wireless transmitters configured to transmit a wireless signal associated in a database with one of the crew members;	(See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), 34(database)
associate a plurality of wireless receivers arranged in a mapped layout of at least a portion of the offshore unit the mapped layout at least including one muster area of the offshore unit each wireless receiver of the plurality of wireless receivers configured to receive wireless signals transmitted by one or more wireless transmitters of the plurality of wireless transmitters and each connected in communication with at least one processing device of a network system;	(See Pars. 0016-0018, 0033, 0046-0050, 0053, 0060; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), 34(database)
initiate an event requiring location of the crew members in the at least one muster area of the offshore unit;	(See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3, 4; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)
detect in response to the initiated event any of the wireless signals in the at least one muster area;	(See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3, 4; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)
determine a failure to detect at least one of the wireless signals of at least one of the wireless transmitters of the plurality of wireless transmitters in the at least one muster area;	(See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)
output, the determined failure; 	(See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)
automatically determine a location of the at least one wireless transmitter of the plurality of wireless transmitters associated with the determined failure, (See Pars. 0048-0050; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver)
wherein the location is on the offshore unit and outside of the at least one muster area;	(See Pars. 0048-0050; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary wireless receiver), "rig"(offshore unit)
Meraz, however, does not disclose the limitations related to associating optical devices with a database, the optical devices being in a mapped layout and used to determine a location of a crew member when the member’s location cannot be located using a wireless transmitter.  With respect to those limitations, Gürel et al teaches the following:
associate, in the database, a plurality of optical devices arranged in the mapped layout;  (See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)
automatically generate an output based on the automatic determination to produce a visual indication of the location of the at least one wireless transmitter.  	(See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)
determine, utilizing a received signal from at least one optical device of the plurality of optical devices arranged in the mapped layout, a second location of a crew member of the crew members associated with the determined failure when the location of the at least one wireless transmitter of the plurality of wireless transmitters associated with the determined failure is not determined,  (See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)
wherein the second location is on the offshore unit and outside of the at least one muster area; (See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)  and
automatically generate a second output based on the determination of the second location to produce a second visual indication of the location of the crew member.	(See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Meraz, who teaches determining a crew member as being missing at the muster area by a failure to detect their wireless transmitter at the muster area, with the teachings of Gürel et al that teaches using an optical device in an area on the offshore unit outside of the muster area to locate the missing crew member.  A person with skill in the art would be motivated to incorporate the teachings of Gürel et al because they are a known work in the same field of endeavor (ie, using optical devices in a mapped area to track and locate a person in one of the mapped areas) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to independent Claim 17, Meraz discloses the limitations of independent claim 17 as follows:
A system for tracking crew members on an offshore unit, the system comprising:
a plurality of portable wireless transmitters each configured to transmit a wireless signal;  (See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), 34(database)
a plurality of stationary wireless receivers arranged in a mapped layout of at least a portion of the offshore unit,  (See Pars. 0016-0018, 0033, 0046-0050, 0053, 0060; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), 34(database)
the mapped layout at least including at least one muster area of the offshore unit,	(See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3, 4; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)
each stationary wireless receiver of the plurality of stationary wireless receivers configured to receive wireless signals of the plurality of portable wireless transmitters;	(See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(portable wireless transmitter), 10(muster area), 20(stationary receiver), 34(database)
a database associating one or more stationary wireless receivers of the plurality of stationary wireless receivers with the at least one muster area and associating the crew members with the plurality of portable wireless transmitters and associating the plurality of optical devices with respective portions of the mapped layout;	(See Pars. 0016-0018, 0033, 0048-0050, 0053, 0054; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), 34(database)
a communication interface in communication with the plurality of stationary wireless receivers; and	(See Pars. 0016-0018, 0033, 0048-0050, 0053; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), 34(database)
at least one programmable control device in communication with the database and the communication interface, the at least one programmable control device configured to:	(See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3, 4; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)
initiate an event requiring the crew members to locate in the at least one muster area of the offshore unit;	(See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3, 4; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)
detect, in response to the initiated event, any portable wireless transmitter of the plurality of portable wireless transmitters in the at least one muster area;	(See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3, 4; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)
determine a failure to detect any of the portable wireless transmitters in the at least one muster area;	(See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)
output the determined failure; (See Pars. 0048-0050, 0055, 0062, 0063, 0065; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 10(muster area), 20(stationary receiver), "missing"(failure to detect)
automatically determine a location of the at least one wireless transmitter of the plurality of wireless transmitters associated with the determined failure, (See Pars. 0048-0050; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary receiver)
wherein the location is on the offshore unit and outside of the at least one muster area;	(See Pars. 0048-0050; Figs. 1, 3; Ref. Numerals 6(wireless transmitter), 20(stationary wireless receiver), "rig"(offshore unit)
Meraz, however, does not disclose the limitations related to associating optical devices with a database, the optical devices being in a mapped layout and used to determine a location of a crew member when the member’s location cannot be located using a wireless transmitter.  With respect to those limitations, Gürel et al teaches the following:
automatically generate an output based on the automatic determination to produce a visual indication of the location of the at least one wireless transmitter;	(See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)
determine, utilizing a received signal from at least one optical device of the plurality of optical devices arranged in the mapped layout, a second location of a crew member of the crew members associated with the determined failure when the location of the at least one wireless transmitter of the plurality of wireless transmitters associated with the determined failure is not determined, (See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)
wherein the second location is on the offshore unit and outside of the at least one muster area; (See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)  and
automatically generate a second output based on the determination of the second location to produce a second visual indication of the location of the crew member.	(See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Meraz, who teaches determining a crew member as being missing at the muster area by a failure to detect their wireless transmitter at the muster area, with the teachings of Gürel et al that teaches using an optical device in an area on the offshore unit outside of the muster area to locate the missing crew member.  A person with skill in the art would be motivated to incorporate the teachings of Gürel et al because they are a known work in the same field of endeavor (ie, using optical devices in a mapped area to track and locate a person in one of the mapped areas) which would prompt its use in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 18, which depends from independent claim 17, Meraz and Gürel et al together teach all of the limitations of Claim 17 which are incorporated herein by reference.   With respect to Claim 18, Gürel et al discloses as follows:
The system of claim 17, 
wherein the plurality of optical devices are configured to communicate with the communication interface. (See Pars. 0007, 0008, 0012, 0013; Figs. 1, 2; Ref. Numerals J(database), T(optical devices), P(mapped layout, offshore unit), V(crew member), N(communication interface)			
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meraz and Gürel et al, as applied to the claims set forth above, and in further view of Marson (US Patent Application Publication No. 2018/0184255).
With respect to Claim 5, which depends from independent claim 1, Meraz and Gürel et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 5, Marson discloses as follows:
The method of claim 1, wherein the wireless receivers comprise nodes configured for a wireless protocol and wired to one or more power sources on the offshore unit; (See Pars. 0018, 0045, 0047, 0048; Figs.1-3; Ref. Numerals 101(beacon), 103(wireless receivers), 102(offshore unit)  and
wherein the wireless transmitters comprise beacons configured for the wireless protocol and powered by local power storage.  (See Pars. 0018, 0045, 0047, 0048; Figs.1-3; Ref. Numerals 101(beacon), 103(wireless receivers), 102(offshore unit)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the combined teachings of Meraz and Gürel et al with the teachings of Marson to have the wireless receivers comprise nodes configured for a wireless protocol and wired to one or more power sources on the offshore unit in order to be less susceptible to individual failure and to employ beacons as wireless transmitters, the choice to use beacons being a matter of design choice routinely made by one with skill in the art based on criteria related to the specific operating environment of the transmitters.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meraz and Gürel et al, as applied to the claims set forth above, and in further view of Austin et al (US Patent Application Publication No. 2019/0122084).
With respect to Claim 7, which depends from independent claim 1, Meraz and Gürel et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 7, Austin et al discloses as follows:
The method of claim 1, wherein detecting any of the wireless signals comprises:
detecting strengths of the wireless signal of one of the wireless transmitters at at least two of the wireless receivers; (See Par. 0045; Figs. 1, 3, 4; Ref. Numerals 22(wireless transmitter), 30,32(wireless receivers)
estimating a location of the one wireless transmitter based on the detected strengths. (See Par. 0045; Figs. 1, 3, 4; Ref. Numerals 22(wireless transmitter), 30,32(wireless receivers)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the combined teachings of Meraz and Gürel et al with the teachings of Austin et al to use signal strength of a wireless signal to determine a location of the wireless transmitter because the use of signal strength is a known technique based on a suitable locationing/positioning technique, such as triangulation, trilateration, or multilateration, to estimate the location of the transmitter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        September 27, 2022